UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER:001-33865 Triple-S Management Corporation Puerto Rico 66-0555678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1441 F.D. Roosevelt Avenue San Juan, Puerto Rico (Address of principal executive offices) (Zip code) (787) 749-4949 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Outstanding at March 31, 2012 Common Stock Class A, $1.00 par value Common Stock Class B, $1.00 par value Triple-S Management Corporation FORM 10-Q For the Quarter Ended March 31, 2012 Table of Contents Part I – Financial Information 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Cautionary Statement Regarding Forward-Looking Information 35 Overview 35 Recent Developments 36 Recent Accounting Standards 37 Managed Care Membership 37 Consolidated Operating Results 38 Managed Care Operating Results 39 Life Insurance Operating Results 41 Liquidity and Capital Resources 43 Item 3.Quantitative and Qualitative Disclosures about Market Risk 44 Item 4.Controls and Procedures 45 Part II – Other Information 45 Item 1.Legal Proceedings 45 Item 1A.Risk Factors 45 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3.Defaults Upon Senior Securities 45 Item 4.Mine Safety Disclosures 46 Item 5.Other Information 46 Item 6.Exhibits 46 SIGNATURES 47 2 Table of Contents Part I – Financial Information Item 1.Financial Statements Triple-S Management Corporation Consolidated Balance Sheets (Unaudited) (Dollar amounts in thousands, except per share data) March 31, December 31, Assets Investments and cash: Securities available for sale, at fair value: Fixed maturities $ $ Equity securities Securities held to maturity, at amortized cost: Fixed maturities Policy loans Cash and cash equivalents Total investments and cash Premiums and other receivables, net Deferred policy acquisition costs and value of business acquired Property and equipment, net Deferred tax asset Goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Claim liabilities Liability for future policy benefits Unearned premiums Policyholder deposits Liability to Federal Employees' Health Benefits Program (FEHBP) Accounts payable and accrued liabilities Deferred tax liability Long-term borrowings Liability for pension benefits Total liabilities Stockholders’ equity: Triple-S Management Corporation stockholders' equity Common stock Class A, $1 par value. Authorized 100,000,000 shares;issued and outstanding 9,042,809 at March 31, 2012 and December 31, 2011 Common stock Class B, $1 par value. Authorized 100,000,000 shares; issued and outstanding 19,389,661 and 19,321,524 shares at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Triple-S Management Corporation stockholders' equity Noncontrolling interest in consolidated subsididary - Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents Triple-S Management Corporation Consolidated Statements of Earnings (Unaudited) (Dollar amounts in thousands, except per share data) Three months ended March 31, Revenues Premiums earned, net $ $ Administrative service fees Net investment income Other operating revenues - Total operating revenues Net realized investment gains Net unrealized investment loss on trading securities - ) Other income, net 14 Total revenues Benefits and expenses Claims incurred Operating expenses Total operating costs Interest expense Total benefits and expenses Income before taxes Income tax expense (benefit) Current ) Deferred ) Total income taxes Net income Less: Net loss attributable to the noncontrolling interest 14 - Net income attributable to Triple-S Management Corporation $ $ Earnings per share attributable to Triple-S Management Corporation Basic $ $ Diluted $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents Triple-S Management Corporation Consolidated Statements of Comprehensive Income (Unaudited) (Dollar amounts in thousands, except per share data) Three months ended March 31, Net income $ $ Other comprehensive income (loss), net of tax: Net unrealized change in fair value of available for sale securities, net of taxes ) Defined benefit pension plan: Actuarial loss, net Prior service credit, net ) ) Total other comprehensive income (loss), net of tax ) Comprehensive income Comprehensive income attributable to noncontrolling interest 14 - Comprehensive income attributable to Triple-S Management Corporation $ $ See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Triple-S Management Corporation Consolidated Statements of Stockholders’ Equity (Unaudited) (Dollar amounts in thousands, except per share data) Balance at January 1 $ $ Share-based compensation Cash settlement of options granted under share-based compensation plan - ) Stock issued upon the exercise of stock options 94 Repurchase and retirement of common stock ) ) Net current period change in comprehensive income Total Triple-S Management Corporation stockholders' equity $ $ Noncontrolling interest in consolidated subsididary - Balance at March 31 $ $ See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents Triple-S Management Corporation Consolidated Statements of Cash Flows (Unaudited) (Dollar amounts in thousands, except per share data) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net amortization of investments Provision for doubtful receivables Deferred tax expense (benefit) ) Net realized investment gain on sale of securities ) ) Net unrealized loss on trading securities - Share-based compensation Proceeds from trading securities sold: Equity securities - Acquisition of securities in trading portfolio: Equity securities - ) (Increase) decrease in assets: Premium and other receivables, net ) Deferred policy acquisition costs and value of business acquired ) Other deferred taxes 92 Other assets ) Increase (decrease) in liabilities: Claim liabilities Liability for future policy benefits Unearned premiums ) Policyholder deposits Liability to FEHBP ) ) Accounts payable and accrued liabilities ) ) Net cash provided by operating activities (Continued) 7 Table of Contents Triple-S Management Corporation Consolidated Statements of Cash Flows (Unaudited) (Dollar amounts in thousands, except per share data) Three months ended March 31, Cash flows from investing activities: Proceeds from investments sold or matured: Securities available for sale: Fixed maturities sold $ $ Fixed maturities matured/called Equity securities Securities held to maturity: Fixed maturities matured/called Acquisition of investments: Securities available for sale: Fixed maturities ) ) Equity securities ) ) Securities held to maturity: Fixed maturities ) - Net inflows (outflows) for policy loans 69 ) Acquisition of business, net of cash acquired of $816 and $29,370 in the three months ended March 31, 2012 and 2011, respectively ) ) Net capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Change in outstanding checks in excess of bank balances Repayments of short-term borrowings - ) Repayments of long-term borrowings ) ) Repurchase and retirement of common stock - ) Cash settlements of stock options - ) Proceeds from exercise of stock options 94 Proceeds from policyholder deposits Surrenders of policyholder deposits ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ See accompanying notes to unaudited consolidated financial statements. 8 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) Basis of Presentation The accompanying consolidated interim financial statements prepared by Triple-S Management Corporation and its subsidiaries are unaudited.In this filing, the “Corporation”, the “Company”, “TSM”, “we”, “us” and “our” refer to Triple-S Management Corporation and its subsidiaries.The consolidated interim financial statements do not include all of the information and the footnotes required by accounting principles generally accepted in the U.S. (GAAP) for complete financial statements.These consolidated interim financial statements should be read in conjunction with the audited consolidated financial statements included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of such consolidated interim financial statements have been included.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results for the full year. Recent Accounting Standards In October 2010 the FASB issued guidance to address diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral.This guidance specifies that the following costs incurred in the acquisition of new and renewal contracts should be capitalized: (1) Incremental direct costs of contract acquisition. Incremental direct costs are those costs that result directly from and are essential to the contract transaction and would not have been incurred by the insurance entity had the contract transaction not occurred.(2) Certain costs related directly to the following acquisition activities performed by the insurer for the contract: a. Underwriting, b. Policy issuance and processing, c. Medical and inspection, and d. Sales force contract selling.Advertising costs should be included in deferred acquisition costs only if the capitalization criteria in the direct-response advertising guidance in Subtopic 340-20, Other Assets and Deferred Costs— Capitalized Advertising Costs, are met.This guidance is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2011.The Corporation adopted this guidance in January 1, 2012; there was no significant impact on our financial position or results of operations as a result of the adoption. In June 2011, the FASB issued guidance to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income. The FASB decided to eliminate the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income, and the total of comprehensive income. This guidance is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2011. The FASB issued updated guidance temporarily eliminating the presentation requirements for reclassification adjustments, while the Board considers certain operational concerns about these requirements after several concerns were raised about undue complexity within the income statement, potentially compromising clarity of financial statements. The Corporation adopted this guidance in January 1, 2012 electing to present the components of comprehensive income in two separate but consecutive financial statements. In May 2011, the FASB issued guidance that changes the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements that result in common fair value measurement and disclosure requirements in GAAP and International Financial Reporting Standards (“IFRS”). For many of the requirements, FASB does not intend the amendments in this guidance to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The Corporation adopted this guidance in January 1, 2012, with no significant impact on our financial position or results of operations as a result of the adoption.However, we have added certain disclosures related to fair value measurements in Note 7, "Fair Value Measurements". 9 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) In July 2011, the FASB issued guidance to address questions about how health insurers should recognize and classify in their income statements fees mandated by the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act.A health insurer’s portion of the annual fee becomes payable to the U.S. Treasury once the entity provides health insurance for any U.S. health risk for each applicable calendar year.The amendments specify that the liability for the fee should be estimated and recorded in full once the entity provides qualifying health insurance in the applicable calendar year in which the fee is payable with a corresponding deferred cost that is amortized to expense using a straight-line method of allocation unless another method better allocates the fee over the calendar year that it is payable.This guidance is effective for calendar years beginning after December 31, 2013, when the fee initially becomes effective.We are currently evaluating the impact, if any, the adoption of this guidance will have on the financial position or results of operations. Other than the accounting pronouncement disclosed above, there were no other new accounting pronouncements issued during the three months ended March 31, 2012 that could have a material impact on the Corporation’s financial position, operating results or financials statement disclosures. Segment Information The operations of the Corporation are conducted principally through three business segments: Managed Care, Life Insurance, and Property and Casualty Insurance.The Corporation evaluates performance based primarily on the operating revenues and operating income of each segment.Operating revenues include premiums earned, net, administrative service fees and net investment income.Operating costs include claims incurred and operating expenses.The Corporation calculates operating income or loss as operating revenues less operating costs. As discussed further in note 14, our Managed Care segment includes the results of operations and financial condition of American Health since February 1, 2011. 10 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) The following tables summarize the operations by major operating segment for the three months ended March 31, 2012 and 2011: Three months ended March 31, Operating revenues: Managed Care: Premiums earned, net $ $ Administrative service fees Intersegment premiums /service fees Net investment income Total managed care Life Insurance: Premiums earned, net Intersegment premiums 94 86 Net investment income Total life insurance Property and Casualty Insurance: Premiums earned, net Intersegment premiums Net investment income Total property and casualty insurance Other segments: * Intersegment service revenues Operating revenues from external sources 2 Total other segments Total business segments TSM operating revenues from external sources Elimination of intersegment premiums ) ) Elimination of intersegment service fees ) ) Other intersegment eliminations 35 Consolidated operating revenues $ $ * Includes segments that are not required to be reported separately, primarily the data processingservices organization, the health clinic as well as the third-party administrator of managed care services. 11 Table of Contents Triple-S Management Corporation Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share data) (Unaudited) Three months ended March 31, Operating income (loss): Managed care $ $ Life insurance Property and casualty insurance ) Other segments * ) (6
